The situation of fundamental rights in the European Union (2004-2008) - European area of freedom, security and justice (debate)
The next item is the debate on:
the report by Mr Catania, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the situation of fundamental rights in the European Union 2004-2008,
the oral question to the Council on the European area of freedom, security and justice (FSJA): Progress in 2008, by Mr Deprez, on behalf of the Committee on Civil Liberties, Justice and Home Affairs - B6-0489/2008),
the oral question to the Council on progress in 2008 of the European area of freedom, security and justice (FSJA), by Mr Deprez, on behalf of the Committee on Civil Liberties, Justice and Home Affairs - B6-0494/2008).
rapporteur. - (IT) Madam President, President-in-Office of the Council, Commissioner, ladies and gentlemen, 60 years ago, the Universal Declaration of Human Rights launched a real global revolution, affirming the prophetic idea of Immanuel Kant, the philosopher, that the infringement of a right in a single country ought to be felt as such in any other part of the world.
The human rights revolution placed before the international community two closely inter-connected concepts. The first is that one cannot and should not distinguish between citizens and foreigners, men and woman, whites and blacks, Christians and Jews, Muslims and non-Muslims, believers and non-believers. In short, it confirms equality for all in claiming their own rights. The second concept is that humanity is itself the guarantee of dignity, and therefore nobody may be treated in an undignified manner, not even the worst of criminals. As Kant himself says, we cannot refuse the wicked man the respect that is his due as a man.
The European Union is considered to be the supreme home or temple of human rights protection. Effective protection and promotion of fundamental rights ought to be the cornerstone of democracy in Europe. The implementation of fundamental rights ought to be an objective of all European policies, and to that end, the EU institutions ought to promote them actively, protect them and take them into full consideration when drawing up and adopting legislation, drawing support from the activities of the Agency for Fundamental Rights. This agency can make the EU Charter of Fundamental Rights effective and, at the same time, can ensure compliance with the system established by the European Convention for the Protection of Human Rights and Fundamental Freedoms.
Unfortunately, within the European Union we have not always been able, through the political choices made by governments and the legislative activities of parliaments, to ensure the protection and promotion of fundamental rights. For six years, the European Parliament has not adopted a report on the status of fundamental rights within the European Union, while we have always been quick to point out infringements of fundamental rights outside our territory. We cannot only draw attention, rightly, to Guantánamo, Abu Ghraib, the infringements in Colombia and in China, and then ignore the infringements that are occurring in our own countries.
I agree with what Commissioner Ferrero-Waldner said today: we need to build consistency between the European Union's internal and external policies. A close analysis of the state of fundamental rights in the European Union is liable to confirm the unwelcome conclusion that in Europe, human rights are often protected only in name. To corroborate this statement, one only has to look at the conditions of displaced persons, national minorities, the Roma, stateless persons, refugees, asylum-seekers and economic migrants.
Tomorrow is International Migrants Day and the United Nations Convention has still not been ratified by even one of the Member States. In recent years, we have analysed the state of degradation of administrative centres for migrants which, in terms of both the law and living conditions, are outright black holes in which men and women are often treated in an inhumane and degrading way, without the requisite legal safeguards intended by laws which are often unacceptable and which, at the same time, guarantee abuses and impunity.
The situation of human rights within the European Union is by no means satisfactory, and the annual report by Amnesty International says as much. We must therefore try to operate an active policy to prevent systematic violation of the rights that ought officially to be guaranteed and defined as inviolable.
For that reason, we call upon the Council - and here I take full advantage of the presence of the Secretary of State - to include in future annual reports on human rights in the world, as well as an analysis of the situation worldwide, also an analysis of every Member State, so that we can - and I am just finishing, Madam President - avoid a double-standards approach. What kind of Europe do we want? That is the question which this report, for which I have the honour of being rapporteur, seeks to answer.
Madam President, Mrs Yade, Mr Barrot, ladies and gentlemen, today we are having the last debate of this parliamentary term on the progress made in relation to the European area of freedom, security and justice. I forwarded the content of the oral question on this issue to the Commission and the Presidency of the Council, and so I am not going to spend the few minutes I have paraphrasing it. Madam President, at this time when the city of Strasbourg invites us to celebrate Christmas in the festive spirit, I should like to take this opportunity to give out some presents.
I am pleased to give the first present to the French Presidency of the Council, not for the permanence of its presence or for its punctuality but, in general terms, for the quality of the preparation that the Presidency put into its contacts with Parliament, for the expertise it has shown and, in particular, for the eminent colleagues in the form of its Ministers who took part in the delicate negotiations that were held with the European Parliament. I would like to give very special thanks to Mr Jouyet, whose warmth, professionalism and skill have been unanimously appreciated by this House.
I would like to give my second present to Mr Barrot. He is a Vice-President of the Commission who was perfectly comfortable in his previous role and who, at the request of his President, and to spare the Commission the serious political problems that would have been caused by the replacement of Mr Frattini, agreed to take on, without any preparation, one of the most difficult and sensitive of all Commission portfolios. Commissioner, Jacques, in less than a year, you have managed not only to master a particularly complex issue, but also to make your mark, as shown by the proposals just presented to us regarding the new asylum policy guidelines.
My third present is for my fellow Members, most of whom are consummate professionals who are passionate about their dossiers, some of whom are real workaholics, and one or two, it must be said, are real characters whom I look upon, as others do, with equal respect and affection.
My last present is for our colleagues, both from the secretariat - Emilio De Capitani is here, but he is not listening - our colleagues in the political groups, and the assistants of every one of us, whose enthusiasm, devotion and ability are a vital part of the success of our work.
Having given out the presents, I would like to take stock. Nobody can argue, Madam President, that in less than ten years, the European area of freedom, security and justice has undergone considerable growth. From a totally embryonic stage in 1999 - I would remind you that the ambition of the Tampere programme was firstly to lay the foundations of cooperation between the Member States and to promote mutual recognition of judicial decisions - the JLS sector underwent further growth during the Hague programme, which strengthened the Community platform.
It is on this dual basis and under the pressure of dramatic external events - I am not going to talk about the attacks that have troubled us so much and which have caused so many deaths and tragedies - that a number of policies have made spectacular progress: the fight against terrorism and serious crime, the fight against illegal immigration, the fight against racism and xenophobia, and the fight against drugs and drug addiction.
What is more, it is not a criticism of us all - the Council, the Commission, Parliament - to acknowledge that during these last ten years, our approach has been primarily, and I do not say exclusively, guided by a knee-jerk response, triggered both by the dramatic events that I have just mentioned and by the legitimate security expectations of our citizens.
Recently, however, another approach has gradually emerged, which takes a less defensive path and which is driven by the desire for more positive, more voluntarist action towards the area that we want to create together. It was by that approach that the Treaty of Lisbon, as you are aware, made the Charter of Fundamental Rights binding. It was by that approach that it was decided to transform the Vienna Observatory into the Agency for Fundamental Rights. It was by that approach that the Pact on Immigration and Asylum, without overlooking defence and security requirements, opened the way to a more open policy, based on the active management of migratory flows and advances in partnership.
Now, Madam President, having given out the presents and taken stock, I would like to turn to the challenge that we are going to have to face together and the new guidelines that should inspire the Stockholm programme, which I sincerely hope can be implemented on the basis of the Treaty of Lisbon, should it finally be ratified.
As I do not have time, I will only draw one conclusion. We must not be guided by our fears or the fears of our citizens. We must be guided, first of all, by our values, which must be supported by objective assessments of the risks we have to face. It is in that spirit, I hope, that we will draft the Stockholm programme and that we will implement it together.
President-in-Office of the Council. - (FR) Madam President, Commissioner, ladies and gentlemen, the Catania report is a remarkable piece of work that provides a very broad overview of the situation of human rights in the European Union. It contains a great many very useful recommendations, which relate both to institutional aspects and to practical aspects of human rights. Some of these recommendations concern the Commission, and I shall let it answer for itself.
I shall perhaps focus on certain points that have been raised. I am thinking, for example, of the European Union Agency for Fundamental Rights. The European Agency is criticised for having a limited sphere of competence, since it is limited to the first of the three pillars of the European Union. I think it is worth pointing out in this regard that, on the one hand, there is a clause for reviewing the Agency's remit, before 31 December 2009. The clause permits a possible extension of the Agency's competences to the third pillar on the basis of a Commission proposal.
On the other hand, the option is given to any European institution or to any Member State voluntarily to receive opinions from the Agency, with the competences of the different parties being taken into account. In this context, for the first time, on 3 September, the Council, via the French Presidency, requested the Agency's opinion on the proposal for a framework decision on the use of passenger data by the law enforcement authorities of the Member States, something which comes under the third pillar of the European Union.
The Council has therefore sought to demonstrate the particular importance it attaches to the issue of human rights.
Next, I should like to raise the issue of migrants and refugees. A great many proposals have been made, measures have been incorporated into the report, in the field of migration, and I can only reiterate that the European Pact on Asylum and Immigration indicates that the European Council solemnly states that migration policies and asylum must comply with the rules of international law and, in particular, with those relating to human rights, human dignity and refugees.
I should like to mention a third point addressed by the report, which this time concerns the rights of the child. How could one fail to agree with your conclusions in so far as they concern the condemnation of all forms of violence against children, the elimination of child labour, the paying of attention to Romani children and the provision of assistance for children? I note that the report considers that the detention of young offenders should only be a measure of last resort and that alternative measures do exist.
Many other points are emphasised in this report, and I cannot go over them all. However, I should like to conclude on a very positive note, which I am particularly pleased about, and point out that the framework decision on combating certain forms and expressions of racism and xenophobia by means of criminal law, to which the report refers, was formally adopted by the Justice and Home Affairs Council of 28 November 2008, after seven years of extended debate.
In response to Mr Deprez, I am going to start by thanking you for the congratulations you have extended to the French Presidency of the European Union. Please believe me when I say that we are deeply moved by this. President Sarkozy has sought to demonstrate by this, by his work, and by the management of a presidency that was ultimately a presidency of crisis, as exemplified by the Georgian crisis and the financial crisis, that political Europe is back. We are very touched by your welcome, and we should also like to thank you, ladies and gentlemen, for the very close cooperation that has united us during the French Presidency of the last few months.
Before addressing the issues you have raised, I should like to start by saying two things. The first is that I am very sensitive to the issue of double standards that several of you have raised. It is true that one might wonder whether it is ultimately possible for human rights to be defended abroad, outside Europe's borders, when less attention is paid to the situation within Europe's borders themselves, as is sometimes suspected of being the case.
This is a very pertinent question, and I myself keep repeating that we need to put our own house in order so as to enhance our credibility outside the EU in the area of human rights. Our human rights approach must be characterised by its boldness but also by its modesty. It is only by bearing in mind the indivisibility of human rights that we will have a greater chance of being heard outside.
Some of you also spoke of the awarding of the Sakharov Prize to Hu Jia, which I am very pleased about, of course. I welcome the honour that has been bestowed on this Chinese blogger, who has the European Parliament's support. I think it is excellent. I myself have been very involved in the cause of defending Hu Jia, and I hope that this Sakharov Prize will enable progress to be made in the field of human rights, particularly in China.
I should like to return to the issues that you raised, Mr Deprez, and perhaps start by telling you that the Council has committed itself throughout the past year to cooperating very closely with the European Parliament, as I said just now. A very rich dialogue has been conducted with the European Parliament and, in particular, with the Committee on Civil Liberties, Justice and Home Affairs, on the texts that could or should be adopted as a priority, the institutional calendar permitting.
The Presidency has urged the Member States to ratify, and this has enabled the work within national parliaments to be sped up and a number of texts, including some essential ones, to be adopted.
By the end of this parliamentary term, we hope to see important texts such as the one on the communitisation of Europol and the evidence warrant brought to a successful conclusion. Taken as a whole, these texts should enable us to carry out a significant assessment of the European Union in respect of these issues.
You may have also seen that the Presidency has carried out or greatly advanced many initiatives that this House had included among its priorities.
With regard to the third pillar, in particular, the Presidency has committed itself to making codecision work fully in the areas of immigration and justice or civil justice. As you know, regarding negotiations with third countries, it has defended the idea that future negotiations on the exchange of data with the United States should take place only with the European Parliament, and this has not been easy.
The latter represent important advances in these areas, but advances that could be even more significant should the Community method be applied to the sectors of the area of freedom, security and justice coming under the third pillar.
Protecting fundamental rights in what is precisely a European area of freedom, security and justice is, in fact, an on-going challenge and, like you, I believe that it is specifically through the protection of fundamental rights that developments in the area of freedom, security and justice should be interpreted.
Obviously I can only confirm to you the Council's will to work along these lines, and we can register our agreement with most of the points you have raised, while bearing in mind our institutional context.
In terms of relaunching the proposal relating to the protection of procedural rights within the context of criminal proceedings, an action plan on the protection of persons within the context of criminal proceedings should be debated next year, and an assessment of the European arrest warrant will take place so that the framework decision can be implemented consistently. Furthermore, the Treaty of Lisbon, should it come into force, will give fresh impetus to this process, not only by making the Charter of Fundamental Rights binding, but also as a result of the institutional developments that the new treaty will permit in the area of freedom, security and justice.
One could mention many other issues raised by the report and by the MEPs over the past few months. I think that, on this point too, we could take matters further after the debate. Before that, I shall perhaps let Mr Barrot - is it my job to say this, Madam President? - take over the floor.
Vice-President of the Commission. - (FR) Madam President, I should like, at the same time as extending a very friendly welcome to Mrs Yade, to thank the rapporteur, Mr Catania, and the committee, but I shall return to the committee, Mr Deprez.
The report that you have submitted is detailed and rich, as the Presidency pointed out. Mr Catania, fundamental rights are at the heart of European integration, and the Commission is obviously committed to promoting the rigorous respect of these rights in practice.
You stress in the report that there is still serious progress to be made where the Member States and the institutions are concerned. It is true that we need to do more to promote and apply fundamental rights within the Union. The Union must set an example, not only to make its external policy credible, but also to establish this mutual trust between the Member States, mutual trust that is crucial to making a real area of freedom, security and justice work.
Your report makes important recommendations, and we agree with you that it is vital to do more to monitor the compliance of legislative proposals resulting from the Charter, to improve the reception conditions of migrants and asylum seekers, to ensure that the fight against terrorism is conducted fully in compliance with fundamental rights, to redouble our efforts to combat discrimination, to improve the situation of the Roma throughout the European Union and, I would also add, to cooperate more closely with the Council of Europe. I fully intend to commit myself personally to this.
The recommendations and the legitimate criticisms should not, however, obscure the genuine progress that the Commission and the European Union have made in promoting fundamental rights, as Mrs Yade said just now. This progress includes the recent adoption by the Council of the framework decision on racism and xenophobia and the adoption of the framework decision on the protection of data in the third pillar, even if this is regarded merely as a first step.
The Commission has recently proposed a new law on the right to asylum, which is inspired by the will to promote a high level of protection. I have reminded the Member States of the obligation to respect fundamental rights when they transpose the Directive on the return of illegal immigrants, and I shall be monitoring this.
The new proposal for a directive on protection from discrimination beyond the workplace is going to supplement our raft of legislative measures. Gender equality, an area that the European Union has strived to be at the forefront of, has been the subject of a Commission proposal to improve people's work-life balance by increasing the minimum length of maternity leave.
Of course, ladies and gentlemen, we need to ensure that we include fundamental rights in our texts, but we also need to check how these rights are applied in practice. The task is very important, and in order to successfully complete it, we need to implement a genuine strategy to ensure respect for fundamental rights within the European Union. The future multiannual programme, the Stockholm programme, should, in my view, include a communication that defines this policy of respect for fundamental rights within the Union, with a clear explanation of the possibilities and the limits of the Commission's action in this area.
We need to make fundamental rights as practical as possible. There is no use in inventing new laws all the time. I would say that the basic regulatory framework is there: the European Convention on Human Rights and the Charter of Fundamental Rights. We now have some information on the violation of fundamental rights, provided by the Council of Europe.
Lastly, as you emphasised, we now have a tool - the Agency for Fundamental Rights - the scope of which will be the subject of a review clause at the end of next year, as the Minister pointed out. It is true that thorough use should be made of these instruments.
Firstly - I am going to try to summarise - the Union should be beyond reproach where its legislative work is concerned. Systematic and rigorous monitoring of the compatibility of European legislation with the Charter of Fundamental Rights must be guaranteed.
In 2005, the Commission defined a method for checking the compliance of proposals, and we need to further strengthen the application, the use of this method. It is really important that we keep in mind respect for these fundamental rights throughout our legislative processes.
Then, of course, we need to intervene in the Member States when necessary. In this future Stockholm programme, I envisage clearly explaining the Commission's policy on intervention. We can intervene in two ways under the competences laid down in the treaty.
Firstly, when applying Community legislation in a Member State creates a fundamental rights problem, the Commission will normally play its role of guardian of the Treaties, including by means of infringement proceedings. We shall have to see and, no doubt, list the situations in which such a fundamental rights violation specifically requires these infringement proceedings. I shall be particularly vigilant regarding respect for fundamental rights, and especially respect for the rights of the child, where the Member States, as I have already said, implement the Return Directive. I intervened in the project aimed at taking digital fingerprints in nomad camps in Italy in order to point out the need to respect Community law and fundamental rights, in particular the rules on personal data protection.
There are also situations in which we go beyond Community competences. These are political moves that may prove necessary in certain circumstances, where we do not have the option to use national mechanisms.
On the subject of secret CIA detentions, the Commission has spoken to Poland and Romania on several occasions to emphasise the need for investigations to be launched. Poland's response was to inform the Commission that a criminal investigation had been opened. The Romanian Senate has conducted an investigation, which should be supplemented in order to take account of the Council of Europe's second report.
I know that in your report, Mr Catania, you refer to the infamous Article 7, which is somewhat akin to nuclear deterrence, and you wonder why it has not been used. I was able to use it as a threat. It is true that, when I reminded Bulgaria that this journalism prize that had been awarded to a journalist known for his despicable remarks against the Roma really needed to be called into question, the journalist was ultimately stripped of the prize. However it is true that we also need to reflect on this use of Article 7.
Next, of course, we need to try to really move human rights forward in certain fields of crucial importance to the area in which we live together. The rights of the child - they concern the Union's policies as a whole. However, this is, at the same time, an area in which real progress can be made. I would remind you that, in European asylum policy, we said that it was not possible to detain unaccompanied minors. In general, we have insisted that children receive special attention.
In the case of the Dublin II reform, we have emphasised the demands of family reunification. I am also grateful to the French Presidency for having encouraged us again to implement this rapid reaction mechanism which is vital in order to prevent child kidnappings. Next, in March 2009, I shall propose the review of a framework decision on the sexual exploitation of children, child pornography and the fight against trafficking in human beings.
In terms of personal data protection, we need a global, renewed strategy that will encompass a review of Directive 95/46 on the basis of an assessment performed in the light of technological developments.
I have already spoken about the right to asylum. With regard to combating racism and xenophobia, obviously now that we have a text - I am grateful to the French Presidency for enabling us to have this text at last - we have to use it and we have to ensure that the economic crisis does not result in more xenophobia and racism, particularly among certain opinion formers. We will have to ensure that fundamental rights are genuinely respected in all areas relating to the fight against terrorism. The communication on racism and xenophobia could define ways of improving the effectiveness of the action in this area.
Lastly, in 2010, the Commission is due to submit a report on totalitarian crimes. The aim is to promote a culture of reconciliation specific to the European Union, a culture based on the recognition of crimes and victims, in order to end the divisions that exist between the new Member States and the old Member States, which are not always sufficiently aware of the tragic history of the former. This is a vast undertaking, a strategy that should do a great deal to ensure that the principles with which the European Union is endowed are implemented.
I would say to Mr Catania that we will obviously take from his report a whole series of ideas to flesh out the Stockholm programme.
I now come to Mr Deprez's question. I wish to thank him and to tell him - I am also addressing the members of his committee here - that, for me, as the Commissioner responsible for freedom, security and justice, to have a committee that is demanding but that is also extremely attentive and involved in all these difficult problems, where the right balance must be struck between the clearly legitimate need for security and the option for freedoms and justice to realise their full potential, is a help and an opportunity.
It is true that progress has been made in the area of freedom, security and justice. Nevertheless, we are now - after Tampere, after the Hague - in charge of drawing up this multiannual Stockholm programme, and today it is too early for me to formulate precise ideas about the content of the next multiannual programme. I am just going to mention one or two points, and I apologise if I go on a little too long.
Firstly, showing respect for fundamental rights in practice within the Union must become a principle that underpins the entire multiannual programme.
Secondly, the individual must be at the centre of our action, whether it be a European citizen or a third-country national who resides on our territory. We need to build a Europe of results to benefit people. This Europe hinges on the safeguarding of their rights, on their security and on their protection, not least that of the most vulnerable, as victims are, and on guarantees of better access to justice.
I should like to thank Mrs Yade for having raised the issue of procedural rights. To my mind, this is a very important text. I am aware that there will be some reluctance to overcome, but, if we do indeed want to have mutual recognition of judicial decisions, it is crucial to ensure that justice is served throughout Europe with a number of procedural safeguards. That is absolutely crucial.
The European judicial area should obviously also make trade relations and the free movement of citizens simpler, but we must remember that we need to fight against crime and terrorism while acting in accordance with the rules of law. The European justice model will assert itself by means of balance and consistency after an effort is made to increase confidence and mutual recognition.
Thirdly, the external dimension of the area of freedom, security and justice. This external dimension must be integrated into and added to the internal dimension. We cannot combat human trafficking without tackling the phenomena in countries in which trafficking often starts. Then, the whole immigration policy, the whole policy of coordinated management of migratory flows, is part of this idea of linking the external dimension and the internal dimension.
The Commission intends to present a communication on the future priorities in May 2009. Following that, there will be a political debate concerning the adoption of the third multiannual programme at the end of 2009. However, I must say - as I said this morning to the coordinators of the Committee on Civil Liberties, Justice and Home Affairs - that we really do need the European Parliament in order to draw up this multiannual programme. I have no doubt that we will be able to count on your suggestions, on your proposals.
It is true that the area of freedom, security and justice has progressed, but it is also true that we are at the dawn, as it were, of this real judicial community in which people will be able to move about, within the European area and, at the same time, have their rights upheld, no matter which Member State they are in. This is very important if we truly want the concept of European citizenship to find concrete expression in the lives of European citizens.
There is still a great deal to do, this is a very exciting task, and I should like once again to thank the European Parliament, and particularly its Committee on Civil Liberties, Justice and Home Affairs, for their assistance, which they provide with such enthusiasm and conviction.
Madam President, for my speech I am going to use both the time allotted on behalf of my parliamentary group and the time corresponding to my colleague Viktória Mohácsi, on behalf of the Committee on Culture and Education.
I would certainly like to begin by congratulating the rapporteur on the excellent work he has done and on his efforts, which I witnessed first hand, to reach a consensus with the other groups on the content of what is now his report.
I fully share the rapporteur's commitment in defence of human rights and his willingness to go a step further. It is true: I entirely agree with what he said in his speech, that sometimes we in Europe arrive at the paradox of defending and attacking the human rights situation anywhere in the world while overlooking unacceptable discrimination in our own countries, because sometimes we do not have the right tools to fight in such a situation.
That is something that really needs to be denounced, and it is Parliament that has the legitimate authority to do so.
The rapporteur is witness to the fact that we had some discussions on whether or not this report ought to include other social problems within our society that go beyond human rights.
I believe that in some paragraphs of this report - and much more so in its earlier versions, of course - it suffers a little from trying too hard to resolve everything, not just human rights issues, but every social problem that currently exists in Europe.
That can sometimes rather weaken our actions. Problems ranging from the housing shortage to jobs for older people certainly need addressing, but I am not at all sure that they need to be addressed in the same package or on the same list as the defence of fundamental rights.
It is a fact, nonetheless, that we have serious problems within our own borders: problems affecting individuals, in particular, and problems affecting groups. Social groups are sometimes disregarded or suffer discrimination for reasons of gender, sexual orientation, ethnicity, religion and so on. These problems must be highlighted, and they need to be approached globally. This work, of course, was done in cooperation with the Council of Europe, and a well-deserved reference is made to this great institution.
In this respect, the Committee on Culture made a very specific reference to one of those problems, which I would like to emphasise here on behalf of my colleague Viktória Mohácsi, who headed this topic in the Committee on Culture. It is the discrimination against Roma children in the area of education.
The report generally deals very well with the problems affecting children in various fields, most especially the discrimination suffered by children of Roma ethnicity, as well as the need for the media - as has already been mentioned here - and the stakeholders - NGOs and social associations - to be involved in this fight against discrimination.
The report contains a large amount of instructive material, and society needs to be informed about what these values imply. In this respect, the media, on the one hand, and the whole education sector, on the other, have a huge responsibility.
on behalf of the PPE-DE Group. - (HU) It is difficult for the European Parliament to adopt a comprehensive decision regarding the situation of fundamental rights in the European Union, since it is precisely these fundamental rights that ought to be subject least to party and political bias, but should instead be based on independent facts and data, stripped of any hypocrisy. Therefore, the fact that we have established the European Union Agency for Fundamental Rights within the period under examination sends out a significant message from Parliament and, of course, from us. It is perhaps this body which will take on this task for the coming years. At the same time, the type of message that Europe sends its citizens regarding fundamental rights is, of course, very important. How does it address these problems? Does it in fact tackle the real problems facing many people?
The 240 proposed amendments to the draft report also point to the multifaceted nature of certain problematic and disputed questions. A few more acceptable texts have been successfully cobbled together from the original, highly debatable report, thanks to the rapporteur and the shadow rapporteurs. This does not mean that there are no differences remaining on matters of principle among the political groups, just as there are certainly great differences in the controversial paragraphs, reflecting principles and often emotional attitudes, many of which fall within the competence of Member States. After all, the western half of Europe nearly always understands the enjoyment of fundamental rights to mean the enjoyment of freedom from discrimination, whether this relates to the numerous immigrant minorities, or on the grounds of ethnic origin or sexual orientation. At the same time, in the new Member States we are not yet at that point where we talk about wishing to be able to enjoy our fundamental rights. In many cases, we still fear for our fundamental freedoms and when it comes to minorities, then we are talking about millions of indigenous minorities, whose fundamental rights are still being infringed in the new Member States. It is important that this report addresses these as well. At the same time, there are a number of phrases which are still subject to debate and on which there is no consensus that the European People's Party finds unacceptable. Let us not forget, however: protection of our fundamental rights can, in practice, vary from one individual to the next. The most important thing in addressing these is mutual respect. This might be helpful in the present situation.
on behalf of the PSE Group. - (FR) Madam President, Minister, Commissioner, we all know that the protection of fundamental rights is the cornerstone of the implementation of the European area of freedom, security and justice. The European Union wants to gain impressive results, and it has provided itself with European anti-discrimination legislation. However, although we are quick to denounce human rights in the world, we need first and foremost to be able to put our own house in order, as you said, Minister. That is why we are now calling for an active policy for combating all forms of discrimination and for ensuring respect for human dignity, particularly in prisons, since humanity often stops at their door.
Let us note, on the other hand, that, in these times of crisis, governments at last seem to be discovering these European citizens who live in poverty and uncertainty, even though they are in work. Extreme poverty and social exclusion constitute a violation of fundamental rights as a whole. We must combat the injustices that people living in extreme poverty and poor workers have to face.
Europe must reiterate that all fundamental rights, including social rights, are indivisible. How, in reality, can people exercise their freedom of expression if they do not have access to housing, if they are out on the street or if they do not have access to healthcare? We must listen to what these people have to say, guaranteeing each one of them all of the fundamental rights enshrined by the Charter: the right to a dignified life, to high-quality healthcare, to decent housing, to access to services of general interest, and to a minimum wage.
To conclude, I should like, if I may, to repeat the words of Father Joseph Wresinski, founder of ATD Fourth World: 'Wherever men and women are condemned to live in extreme poverty, human rights are violated. To come together to ensure that these rights be respected is our solemn duty.'
on behalf of the ALDE Group. - (DE) Madam President, Mrs Yade, Mr Vice-President of the Commission, today, we celebrated the 20th anniversary of the Sakharov Prize, and last week saw the 60th anniversary of the Universal Declaration of Human Rights - and these two events have never been so relevant. We must reinforce our on-going efforts to implement human and fundamental rights, not only in Europe but also worldwide.
Mrs Yade, I have the greatest respect for you for having the courage to criticise your own government's relations with Libya here. Not everyone would dare to do that, and I believe that that is what is known as 'first putting one's own house in order'.
In 2004, the European Parliament was assured that there was a group of Commissioners who would concern themselves with fundamental rights. I am afraid that we have yet to be presented with a report on this; and, unfortunately, we have seen violations of freedom to travel in Italy, of freedom of expression in Member States, and of the right to individual privacy, among other things, in the United Kingdom.
Fundamental rights are like muscles: if they are not used, they waste away. Help us now to exercise this muscle, to enable us to rediscover a basis for decent coexistence in our societies in the future, too.
on behalf of the Verts/ALE Group. - Madam President, firstly I would like to thank our rapporteur, Mr Catania, for his best efforts to take into account amendments submitted by political groups. It was a very ambitious task and I hope that the report on fundamental rights within the EU will finally be adopted.
For the future, my group believes that our aim, when preparing such reports, should not only be to mention problems but also to name and shame the Member States where specific fundamental rights are violated. A letter to this effect signed by the co-chairs of the Green Group has recently been sent to the President of Parliament. Of course we can all guess which Member State is concerned when one or other particular human rights violations is mentioned, but we believe that Europeans must know for sure who is ignoring our crucial principle of respect for fundamental rights.
With regard to the text, I deeply regret that some of my colleagues disregard the fact that not only civil and political rights matter. In my opinion, economic, social and cultural rights are equally important.
A number of proposals by the Green Group have been included in the final text. These are the following: the protection of privacy when fighting terrorism; the need to ratify the Framework Convention for the Protection of National Minorities and the Charter for Regional or Minority Languages; and the prohibition of discrimination concerning stateless persons. We also call on Member States to ratify the United Nations Convention on Disability and allow the United Nations Committee on the Elimination of Racial Discrimination to examine individual cases.
In my country, Latvia, more than 350 000 so-called non-citizens, many of whom were born in the country, cannot even vote in local elections. Unfortunately this problem was not addressed in the report, due to the principle of not mentioning individual Member States, but I want to stress that refusing long-term residents the right to participate in political life at local level threatens social and political integration. Therefore, granting voting rights to these people is absolutely essential.
Madam President, I have strong objections to at least two issues raised in this report. The first is the issue of sexual orientation and the second concerns so-called reproductive rights.
The proposals to allow universal access to abortion and to recognise so-called gay marriages in all the Member States of the European Union have nothing to do with fundamental rights. There is no international document that supports this interpretation of the right to marry. Furthermore, there is no legal basis for these proposals in the body of EU law itself. By constantly attempting to introduce these matters onto the list of fundamental rights, the European Left wants us to become accustomed to these concepts. I would, however, like to assure you that we will never grant our consent.
I would like to ask the representatives of the European Commission whether the Commission really does intend to submit a proposal for a directive on combating homophobia, and what provisions this directive might possibly contain? Does the Commission think that there is a legal basis for drafting a proposal for a directive on the mutual recognition of the status of same-sex couples in all European Union Member States? Does the Commission have such plans? Does the proposed directive on discrimination outside of the workplace aim to introduce, through the back door, the recognition of so-called gay marriages in the European Union Member States? I insist on a precise and comprehensive response to these difficult legal questions.
on behalf of the GUE/NGL Group. - (PT) Europe tends to closely scrutinise human rights in all four corners of the world - and it is right to do so - and that is why we are today celebrating 20 years of the Sakharov Prize. It is right to do so, but - and this is the main thrust of the Catania report - it fails to look at how well fundamental rights are respected within our own territory. This should really be a political programme for the Commission and the Council, now and in the future, as the authority with which we talk about fundamental rights outside Europe depends on our own respect for these rights.
I will give you an example on a specific issue that is important. It is unacceptable that several governments are currently refusing to receive detainees from Guantánamo Bay, in cases where their guilt has not been established. My government, by contrast, has decided to receive these detainees and I congratulate it on this approach. However, it said that it would do this to help the US Administration, and therein lies the problem. It was also to help Washington that several governments accepted the illegal flights. We must accept detainees whose guilt has not been established if and when they request it, and not to help a country solve a problem of its own making.
on behalf of the IND/DEM Group. - (EL) Mr President, of course the international debate on human rights is very useful. I therefore consider it my duty to praise the rapporteur, Mr Catania, on his sensitivity to, and his insistence on, protection for human rights within Europe as well. However, I would take this opportunity to intervene and to draw Parliament's attention to a new element which no longer concerns minorities, infringements of human rights globally, economic or political refugees, European sub-groups, religious minorities, homosexuals and so on, but which does concern Europeans themselves who, because of the storm anticipated in the wake of the international economic crisis, will be divided into categories which need protection of their human rights.
I fear that we shall face the phenomenon of groups of Europeans losing status as a result of unemployment and limited social protection, groups which will perhaps be led into demonstration and reaction, who will possibly jeopardise economic and political economies throughout the entire continent of Europe. These groups should, without delay, be the subject of immediate provision and protection by the European Union from the point of view of human rights. The recent sad events which occurred in Greece obviously affect Europe which, this time, does not have the luxury it had in the past of concerning itself with the rights of foreigners and minorities, and which is obliged to intervene in the major problems of European citizens facing the risk of being worse off, in terms of their rights, than those offered hospitality within the European Union. The hour at which Europe must address the new human rights problems of European citizens has, unfortunately, arrived unannounced.
(NL) Madam President, name not a rope in the house of him that hanged himself. Once again, the EU's report on human rights is full of self-praise about how much Europe cares about human rights violations wherever these may occur in the world. We cannot get away from it though: selective and hypocritical indignation all too often underlies the EU's human rights policy.
In particular, as has been said already, even by our Left-wing MEPs, should the European Parliament not first take the trouble to put its own house in order? After all, less than two months ago, this Parliament violated the free expression of opinion, which it tries to defend so emphatically in every corner of the globe, from Antarctica to the Amazon rainforest and from Abu Ghraib to Harare, in its own house.
My colleague, Frank Vanhecke, who is a publisher in charge of a local Flemish publication, and was prosecuted by the Belgian government and its politically appointed judges on account of an opinion-related offence, was not even given the opportunity of defending himself in this Parliament, when it decided last month to remove his political immunity. What is more, today, the day on which we celebrate the Sakharov Prize, sees the film Fitna by Geert Wilders, who has been sent death threats by Islamic fanatics in the Netherlands, banned in this European Parliament by order of the Conference of Presidents. Long live the freedom of speech and opinion! Not in this Parliament, though, it seems.
(IT) Madam President, ladies and gentlemen, there is no doubt that the Catania report marks an important stage in the life of the European Union, in that it confirms the situation that exists within it.
There is no doubt that the strong migratory pressure to which the EU has been subjected for several years, together with the significant internal changes it is undergoing, have created, and continue to create, many problems for the Member States and both European and non-European citizens. There is also no doubt that the European Union has precise duties such as that of controlling the situation while respecting human rights to the greatest possible degree, but also respecting and protecting its own citizens and national organisational systems.
From this extremely lengthy and exhaustive report, however, there seems to emerge a general criticism of the Member States with regard to violations that exist on their territories, and therefore under their control. Various parts of the report depict a view of Europe which, in my opinion, does not correspond to reality and it appears - clearly, in a way that the rapporteur did not, I think, intend - as if priority were being given to those who, at times, do not abide by the rules instead of those who do abide by them or ensure they are abided by.
Overall, although I endorse some parts of the report, I would argue that other sections ought to be rewritten, in the general interest. Finally, Madam President, please allow me to express my personal solidarity with the Vatican concerning the attacks which have been made on it during the debate within this Chamber.
(NL) Madam President, today, we once again find ourselves having an important debate on the subject of promoting human rights, setting the tone, as it does, for the position and role of the European Parliament and the European Union. It also determines, to some extent, who we are. As Europeans, we attach great value to respecting each individual's universal and indefeasible rights, wherever in the world that individual may be. Whilst our shared values, equal opportunities and respect for fundamental rights form an inherent part of the European Treaties and the basis of the European Union, it is far less obvious that we call each other to account when things go wrong. This report by Mr Catania is right to flag this up, and I should like to congratulate the rapporteur and all those who have helped him on this approach.
I would like to ask the Commissioner how he feels about the idea that we, in the European Union, need to reconsider whether it might not be possible to draw up better rules for calling each other to account where we think that there are issues relating to human rights.
I should like to focus on one particular topic from the report, namely the situation of the Roma in the European Union. They are not only the most discriminated-against community in Europe, they are also a transnational minority who are spread across many borders. Following the outbreak of violence against the Roma in Italy, now more than a year ago, we clearly saw the failings of the strictly national competence to guarantee the respect of their rights.
The primary responsibility for the care of residents lies, of course, with the Member States, but each Member State is required to do this within the boundaries of European and international treaties. All too often, though, we are forced to observe that the Member States resort to what is known as the principle of non-intervention. Minority issues are regarded as a national preserve. That is no longer acceptable, to my mind. As I said, we should enter into debate and consider if we could make agreements within the European Union about how we deal with human rights violations within the EU and put a stop to the policy of not daring to call each other to account.
(NL) Madam President, first of all, I should like to extend warm thanks to the French Presidency, and to congratulate it on the initiative it has taken in the framework of the United Nations to decriminalise homosexuality. This is, to my mind, a fantastic step forward, because discrimination against lesbians, gays, bisexuals and transgender people is still the order of the day, even in Europe, I am afraid.
In my view, Europe should be a pre-eminent example of the application of the principle that everyone is equal in the eyes of the law. In this respect, the Anti-Discrimination Directive that is currently on the table contains, to my mind, far too many exceptions that lend themselves to discrimination. These exceptions should be removed.
As for gay marriage, I should like to respond to what the previous speaker, Mr Szymański, said. Quite frankly, in my view, irrespective of where you are on the political spectrum, it is a matter of civilisation that the state does not interfere in individuals' private choice of their partners. The state may not prohibit relationships on the basis of religion, colour or sexual orientation. One's choice of partner is a purely individual choice. It has nothing to do with the state.
Madam President, I should like to finish by touching on the subject of Passenger Name Records (PNR) that was broached by Mrs Yade. I am afraid that the European Parliament is less than happy about the course the European Council is sailing. This has been the subject of previous debates, and I hope that the Council is prepared, in future, to take Parliament's recommendations on board in this area.
(IT) Mr President, ladies and gentlemen, our country can truly be seen as a leader in combating discrimination and persecution and, so far as the protection of Roma children is concerned, a subject to which I think the Catania report devotes a lot of attention, we must truly thank the Minister for home affairs, Mr Maroni. Through a sweeping check on the situation of Roma children, he has uncovered a situation that perhaps could have been detected earlier.
Of the Roma children in these camps, 50% are left to their own devices, not sent to school and not immunised. The report ought also to point out the responsibility of Roma families who, instead of sending their children to school, send them out to commit offences and keep them in such a way as to prevent their integration. I therefore welcome the action by those governments, like the Italian Government, who work to ensure Roma children and immigrant children are integrated, for example into the school system, by providing pathways that enable them, through access classes, to start learning our language.
Repatriation is said not to be an option when there are dangers in the countries of origin. Where do immigrants come from, though? They come from countries which all have dangerous situations, so this element of the report does not make sense. We need to apply the principles of protection of human rights with common sense, with a European nationality, and not on the basis of the ideology of those who lecture us on the protection of rights while speaking in the name of parties whose symbols include the Communist hammer and sickle. That is a fine source!
(SV) Mr President, I would like to thank the rapporteur, Mr Catania, both for the report and for his commitment, which is as strong as ever, and his work promoting the respect of fundamental rights. We can never compromise on fundamental rights. There can never be either political or cultural reasons to compromise when it comes to fundamental rights.
To Mr Szymański, I would like to say that fundamental rights do, naturally, also include reproductive rights. They also include the right to sexual orientation. What is important now is for all of the EU institutions to work to ensure that fundamental rights - the Charter - do not simply remain fine words on paper, but that concrete measures are actually implemented. We must ensure that fundamental rights are respected and this applies to all groups in society. Thank you.
(SV) Mr President, in the EU Member States and institutions, and in the western world in general, there are serious problems with discrimination against homosexuals, bisexuals and transsexuals. In many places in the world, the problems are even greater. There, people even risk imprisonment or execution for their sexual preferences. This is, of course, totally unacceptable and should not happen in 2008.
I believe that human rights are universal and not relative. We cannot invoke old customs to defend the persecution of homosexuals, bisexuals and transsexuals. No, human rights apply to all people throughout the world and these rights must be inviolable. Every person who claims to be democratic must take responsibility and fight against intolerance in all situations.
Alarmingly enough, there are many Members of this Parliament who harbour hostile views on homosexuals. This was particularly evident prior to and following the exhibition that I hosted in Brussels last week. I was completely appalled when I read the comments, but unfortunately I am not particularly surprised.
The fight against intolerance and for human rights must be carried on everywhere - with our friends, at national level, within the EU and globally through the UN. I therefore welcome initiatives in this respect from the French Presidency. I have, in fact, had one and a half minutes. Thank you.
- (SK) I would like to thank the rapporteur, Mr Catania, for his report on the current situation regarding fundamental human rights and freedoms in Europe.
Fundamental human rights are often violated in connection with the fight against terrorism that leads to violations of the fundamental right to privacy, threats or violations of the personal data protection and frequent discrimination.
We have witnessed how many MEPs have used this report to promote their party agendas by requesting autonomy. Autonomy has no place within the framework of the European Union and, in the 21st century, autonomy as a political idea has no place in the Lisbon Treaty either. In the European Union, we have free movement of persons as a major privilege and we should therefore understand autonomy in terms of the current situation on the labour market. Only reactionaries and people unable to grasp the main idea of unifying the states of the European Union warm their separatist hands at the fire of nationalism and fascism and it is for this reason that I reject any justification of autonomy as an effective method for solving the problems of traditional societies and national minorities.
(SL) This is quite a sizeable report and I wonder what its purpose is. It contains 167 points across 28 pages. The report has all the important components as regards fundamental rights. However, despite a few good points of emphasis, the report does not reflect the current state of human rights. It does not contain any facts or arguments to support the assertions made. What it does contain is a lot of words, which are often contradictory and irrelevant. It also contains a lot of illusions, which is not a good thing. It is full of appeals to competent authorities, and yet it even contains a provision that is contrary to legislation.
I am surprised that Mr Catania did not base his report on the annual reports of the Ombudsman. Had he done so, he would have been able to compare developments from year to year and familiarise us all with the progress made in this field, or the lack thereof. I do not take issue with the individual points, but I do think that the report is simply inconsistent. Although the deadline for tabling amendments has been extended, I am afraid I have to say that this report cannot be amended, because it lacks an appropriate substantive and legal structure.
Now, the report of the Committee on Culture and Education is another thing altogether, as it clearly states its stance on human rights in 12 points. I believe that Mr Catania, as rapporteur, had very good intentions. I believe that he has made a sincere effort to present the situation of fundamental rights as well as possible but, in my mind, this report, despite some truly good points of emphasis, does not meet the minimum conditions for a serious debate, which I very much regret.
If this report is adopted, I fear that there will be even fiercer criticism from the public. This is why, Mr Catania, I think it would be good if you rewrote the report in such a way that it presents a clear picture of where we were in 2004 and where we are today.
Thank you.
(EL) Mr President, one thing is for certain: the global economic crisis will increase the wave of immigrants to Europe and will throw thousands of legal immigrants already living among us into unemployment. There is therefore a very high risk of an increase in xenophobia and racism and a very big threat to social cohesion in the countries of Europe. Obsessive policing of the borders under these circumstances will not solve the problem. We need serious policies for integrating immigrants in Europe, policies which will make both immigrants and their children stop feeling like foreign bodies or which will make others stop seeing them as foreign bodies in our society. And yet this debate in Europe has now stopped. We saw it in Thessaloniki at the Council, we saw it in Groningen in 2004, and now it has disappeared. The reason, as far as I am concerned, is very simple: politicians in Europe have failed to persuade their communities that today, diversity is simply inevitable and desirable in our communities. This political will must return to the Council, to the Commission and to Parliament.
(LV) Ladies and gentlemen, in attempting to fashion a universal viewpoint, the report has ended up being one-sided and unbalanced. It gives the impression that in the sphere of fundamental rights, the situation in the European Union is bad. This is an obvious exaggeration, discrediting us, but proving convenient for those countries outside the EU with which we have a dialogue on human rights. The huge differences in various states with regard to the numbers of minorities and immigrants have not been taken into account. Article 45 falsely states that in the Eastern European Member States, there is a small number of immigrants. Before the occupation of Latvia, the percentage of Latvians in Latvia was approximately 80%, and the percentage of Russians was 8%. At the beginning of 1990, when the occupation ended, Latvians accounted for only 51%. The majority of the rest, as a direct result of Russification, are the 'Russian-speaking immigrants'. Those who do not wish to integrate and obtain citizenship should not be allowed to have the political right to vote. The recommendation to give members of each minority the right to be educated and speak in their native language runs counter to the rights of the native people to speak in their own language in their own country. In the event that this report is adopted, we may be obliged to draft immediately another European Parliament report on the protection of the Latvian people and language in Latvia. There are no amendments that can improve this report. The only solution is to reject it. Thank you.
Mr President, discrimination is alive and well, and it is living in the world and in the European Union. That is why I want to congratulate the French Presidency on the initiative at the United Nations on the decriminalisation of homosexuality.
It is depressing that we have heard, here today in the House, intolerance promoted. Discrimination scars our world and - can I say to others - it scars the souls of those who practice it. Discrimination is given voice by politicians and institutions, such as the Vatican, that should know better. That is why I want to thank you, on behalf of those people who do not have a voice, because if they used it - as homosexuals or because of their gender identity - they would be beaten, tortured, imprisoned or face capital punishment, solely because of their difference.
We will win. We will achieve equality. As a gay man, I am committed to that. We will achieve equality simply because justice and goodness are on our side. Thank you to the presidency. It is a great privilege for you to end your presidency on such a commitment.
(PT) The aim of the Tampere and Hague programmes, which we are now debating due to Gérard Deprez's question, is to implement a European area of freedom, security and justice, by means of essential cooperation among the Member States and between them and the EU's institutions. This is to be achieved by reinforcing measures that guarantee freedom, security and justice which are essential to the process of European integration. Our Union will only truly exist, however, when we establish, alongside the internal market and economic cooperation, a common area of freedom, security and justice; when European citizens also feel free, with their fundamental rights safeguarded, and when there is equal justice for all. As a result, the development of cooperation in this area is extremely important. However, the Treaty of Lisbon will be decisive, as its provisions in this area are sovereign and grant competence to the European Parliament and the national parliaments.
- (PL) Mr President, the international community addresses the issue of human rights approximately every twenty years. In 1948, it adopted the International Declaration on Human Rights. Nearly twenty years later it adopted the Pacts on Human Rights and, in 1989, another document was adopted, namely the Convention on the Rights of the Child.
Meanwhile, we in the European Union are still unable to draw up a legislative document or adopt a charter which, as a Charter of Fundamental Rights, would be a binding document.
I therefore welcome Mr Catani's report, which addresses the rights of the child, and I would like to stress that these rights should be of the utmost importance to us, as children represent the future of Europe, and Europe will be shaped by the way we bring them up. That is why poverty, which is a form of discrimination which affects so many children in Europe, needs to be eradicated, and why we must combat it in the name of a good and just future for Europe.
(PT) Next year, 2009, the new multiannual programme in the area of freedom, security and justice should be adopted. The results of the last ten years are positive, but we must avoid the constant temptation to favour the security aspect to the detriment of freedom and justice.
For example, in terms of judicial cooperation, applying the principle of mutual recognition brings huge benefits to all those moving around in this area, but it should have its counterpart in the adequate protection of the rights and procedural guarantees of individuals throughout the Union, which has not yet happened.
Various information systems have been set up to reinforce security, but the framework decision on the protection of personal data in the third pillar has still not been adopted, as Mrs Roure knows very well. The promotion and effective protection of fundamental rights are at the root of our democracy and should be an ever-present objective across all European policies. Fundamental rights are interdependent and constitute an indivisible set of rights. It is in this spirit that they are enshrined in the Charter of Fundamental Rights. That is why it is also vital to amend the Treaty of Lisbon so that our Charter has binding legal value.
Various priorities are identified in the Catania report, ranging from social rights to data protection and the protection of minority rights, among others. However, at this time of general economic crisis, I believe that we must pay particular attention to cases of extreme poverty and social exclusion, which are, in themselves, a violation of fundamental rights. As a result, I feel it is essential to integrate both the social dimension and the protection of fundamental rights into all EU policies, at the same time as ensuring systematic and rigorous monitoring of the compatibility of legislative proposals with respect for these rights.
Mr President, I welcome the honesty and detail of the Catania report, even if there are parts of it that I dispute. Exposing our own shortcomings in a report like this should remind us to stop preaching quite so much to others outside of the EU. Many in this House queued up to lambast America over extraordinary rendition and to criticise European governments that cooperated with the CIA. Personally, I would be horrified if we had not cooperated in any way with the CIA against terrorist fanatics who would destroy our way of life.
There is no mention in this report of Italy's action, for instance, of deporting foreign criminals. Such a popular and successful policy, as it would appear, is obviously far too controversial to highlight here. It is also a serious blow to the unquestioning, absolutist dogma that has infected the debate about human rights. I wish, for instance, that in my country, the United Kingdom, we had deported a foreign criminal like the Italian citizen in my London constituency who murdered his headmaster but, after serving a jail sentence, was allowed by judges to stay in the UK, citing his human rights. Law-abiding citizens in Europe deserve to know that their own rights are protected against people who would seek to attack them.
Mr President, homosexual rights are an important topic in the EU and, from time to time, form the basis of intense debate.
Recently, the subject of the right of homosexual couples to adopt children has surfaced again. In this connection, I wish to take the opportunity to ask the Commission and the Council a very straight question: do they agree with - and would they support - a move to allow homosexual couples to have the right to adopt children in the same way as heterosexual couples, or would they consider that the right of an adopted child to be placed in a heterosexual family environment is of paramount importance and, therefore, that adoptions by homosexual couples should not be considered desirable and should not be allowed by law in the EU? A courageously straight answer from the Commissioner and the Minister is expected and will be much appreciated and very helpful to us.
Mr President, the most tragic episodes of human history have been rooted in the denial of the humanity of one group of the human race by another. In the past, enslavement, persecution and genocide have been the lot of those who, because of language, race, religion or some other reason, have been seen as sub-human.
Today in the EU, we like to think that we are above this barbarity, yet today humanity is denied on the basis of age, size and ability. Babies before birth and babies with disability - even after birth - are considered by many to be sub-human, with the result that over one million babies are destroyed in the EU every year before birth and even some after birth.
What is more shocking is that this bloodbath is carried out in the name of human rights. May I remind you that the Universal Declaration of Human Rights, which we honour after 60 years, recognises the full humanity of the child before birth.
(HU) National minorities find themselves in new countries through no fault of their own. Unfortunately, in many new Member States, they are being burdened with collective guilt, as states try to ban them from being educated in their own language or studying their history and learning the names of their home town, local places or rivers. Worse than this, a new type of 'sport' is being introduced in certain new Member States, namely, beating up minorities with the help of the police. Some would like to ban all forms of autonomy because they claim this would fragment the EU. Yet those countries, such as Italy or Finland, which have given cultural or regional autonomy to their minorities, have not fallen apart. We need to give each EU Member State the opportunity to respect the rights of national minorities.
President-in-Office of the Council. - (FR) Mr President, in this, the 60th year of the Universal Declaration of Human Rights, the Catania report comes just at the right time. The wide variety of subjects raised, the strength of the proposals made, and your reactions too, are in keeping with the crucial nature of matters that brings us together today. I am therefore going to try to answer the various questions that have been put to me and try hard to group together the speeches, since several of them related to the same subjects.
Firstly, I should like to mention the issue of social rights and extreme poverty, which was raised by many MEPs, including Mrs Roure. Obviously these economic, social and cultural rights are important. They form part of the second generation of human rights and are rights symbolised by the signing of the International Covenant on Economic, Social and Cultural Rights of 1966. Indeed, you are right to stress the importance of applying these rights, as they are liable to become discredited if they are not applied.
It follows that the European Union and France are, of course, actively involved in combating extreme poverty. I would remind you that the role of special rapporteur has been created within the Human Rights Commission specifically to deal with these issues, these rights. The guiding principles for stepping up the fight against extreme poverty are currently being drawn up at the United Nations. Lastly, the European Union and, more specifically, France, have taken what seem to me to be interesting initiatives. The European Union has promoted and endorsed the Optional Protocol to the International Covenant on Economic, Social and Cultural Rights, which has just been adopted by the United Nations General Assembly, and created an individual complaints mechanism.
However, I obviously agree with you that this is a long-term fight, and that so long as there is so much discrimination and so much poverty, so long as there are so many people unemployed and so many problems linked to access to healthcare, we cannot be satisfied, but efforts - on-going, constant efforts - are being made to ensure that economic, social and cultural rights are clearly applied, with the European Union being the first to promote them.
Next, there is a second issue that was mentioned by many of you, and that is the issue of homosexuality. I should like to say in this regard that the initiative taken by France is very simple, and to repeat that our starting point was the finding that, in the world today, there are ninety countries that penalise homosexuality, six of which apply the death penalty. This means that men and women cannot choose freely to live according to their sexual orientation and risk being sent to prison or indeed prosecuted. We are therefore in the realm of fundamental rights here.
The aim is not to open up issues, as very interesting as they are, on gay parenting or marriage, or to take decisions via this initiative of holding social debates. Rather, the aim is to extend this fundamental right - the right freely to express one's sexual orientation without running the risk of being denied one's freedom - to everyone in society.
It is as simple as that, and I believe that it is to the credit of the European Union, of the Member States of the European Union - since many of us support this project - that this initiative is going to be seen through tomorrow at the United Nations. I hope that as many states as possible will join us because I believe that, when it comes to fundamental rights, there is no debate to be had, since this is purely and simply a question of humanity and of freedom.
Let us move on now to another issue, the issue of the Roma and, more generally, of migrants, which several of you have raised. In terms of the Roma, on 2 July, the Commission submitted a report within the context of its communication. This report lists the existing policies and instruments, contributes to the inclusion of the Roma population and recommends a more systematic use of these policies and these instruments in order precisely to encourage the integration of the Roma.
As you know, on 16 September in Brussels, the French Presidency took part in the first European Roma Summit, which was organised by none other than the European Commission, with the help of the Soros Foundation. This summit gathered together the representatives of the European institutions and of the Member States, and attracted a strong turnout of members of civil society. My colleague from the French Government, the Minister for Housing and Cities, and the representative of the Ministry of Foreign Affairs, paid tribute there to the exceptional way in which Europeans from all backgrounds rallied around this summit.
This summit was important because the Roma issue is of common interest to Europeans and calls for a proactive policy - one that is of course adapted to specific national conditions - to be conducted by each Member State. A voluntary policy of this kind at national level should have the specific aim of ensuring that the Roma population really does have access to education, jobs, healthcare and housing, and it is quite clear that coordination between the Member States of the Union is absolutely crucial and important.
On the initiative of the French Presidency, several ideas have made it possible to pursue a formal debate on this issue. A second equality summit took place in Paris on 29 and 30 September 2008. A round table on poverty and exclusion took place on 15 and 16 October 2008 in Marseille with two of my government colleagues. In short, the Member States of the European Union are paying significant attention to the situation of the Roma community, and I believe and indeed am sure that, from this point of view, our work will be taken further even after the French Presidency of the European Union. Make no mistake, we are fully committed to this issue.
On the broader issue of migrants, then, I should like, as the French Presidency of the European Union comes to an end, to mention the European Pact on Immigration and Asylum and what a success it has been. For the first time with this Pact, the European Union or the Member States of the European Union will share objectives, will have a common position on this issue, in particular, with regard to the creation of an asylum office, to the biometric visa objective, and to the action required of the European Union when too much pressure is put on a State, especially in the field of immigration.
The Pact which, I would remind you, was adopted by the European Council in October, proposes political commitments such as organising legal immigration by taking account of needs and capabilities, combating illegal immigration by working together, making border controls more effective and creating a Europe of asylum.
In short, I believe that all of these elements relating to the Pact on Immigration and Asylum are such as to enable the European Union to adopt a common strategy in this area and perhaps, through this common strategy, to implement a genuine legal immigration policy at the same time as associated rights.
I should like now to answer a question, a point, a comment concerning Guantánamo and the consequences of its closure, in order to tell you that the European Union has said many times that the fight against terrorism had to be conducted in compliance with the rule of law, that is, with respect shown for human rights, international humanitarian law and international refugee law. We also said that there could be no legal vacuum for detainees, no matter who they are, and that the existence of secret prisons is unacceptable.
Our position has not changed, and all this is based on our certainty that democratic societies can tackle terrorism in the long term only if they remain true to their own values. The European Union believes that the United States should accordingly take steps to close Guantánamo as soon as possible. We are therefore conducting an on-going dialogue with the US Administration on this issue.
I believe that a final point was raised by several of you, ladies and gentlemen. I am thinking of the issue of human rights, here in Europe, and in particular of the role of the Council of Europe. I should like to start by paying tribute to the role played by the Council of Europe in defending and promoting fundamental rights. I believe that, ever since its creation, the Council of Europe has done an excellent job in this regard, particularly with the European Court of Human Rights.
Mechanisms for monitoring human rights within the Member States do already exist, and I believe that using these mechanisms is a way for us not to give in to double standards but to actually put our own house in order, since the Council of Europe and its legal instrument, the European Court of Human Rights, act as driving forces to remind the Member States of the Union and beyond - since the Council of Europe has more members than the European Union - of their duty to point out their shortcomings and to ask them to remedy these. The Council of Europe is therefore a crucial instrument, a crucial organisation when it comes to the defence and promotion of human rights.
In parallel to this, then, there is the Agency for Fundamental Rights, which also deals with human rights within the Member States and which is mentioned in various reports that have been published recently. However, the Agency is focused on the human rights situation in the Member States where they implement Community law, and that is all. Knowing that the scope of each organisation is restricted to certain areas, I therefore believe that there may be a modus vivendi between them both. And thus, far from being a limitation of its remit, this provision that I just mentioned is instead designed to prevent the duplication of the Council of Europe's activities.
The regulation establishing the Agency expressly provides, for example, that the Agency should cooperate closely with the Council of Europe. Such cooperation should guarantee that any overlap is avoided and, on this point, I shall continue to cite the texts: 'such cooperation should guarantee that any overlap between the activities of the Agency and those of the Council of Europe are avoided'. It is therefore important for the Agency for Fundamental Rights and the institutions of the Council of Europe to try to ensure that their efforts complement one another and that the bodies in operation complement one another. That is why the Agency's on-going concern is obviously to work within its sphere of competence while complementing the action of the Council of Europe.
I believe that I have responded in brief to all of the points you have raised, ladies and gentlemen. I shall leave it to the European Commissioner to answer any questions concerning him or put to him.
Vice-President of the Commission. - (FR) Mr President, the Presidency has answered some questions, and therefore I am going to try to be brief.
Firstly, I should like to pay tribute to what Mrs Roure said in opening our debate, in saying that, indeed, the Charter of Fundamental Rights has been able to unite social rights and civil rights. In my view, this is the positive contribution of this Charter, which we are - we hope - going to see incorporated into European law. It is truly the link between civil rights and social rights.
That being the case, I should like to answer some questions on minorities. We do not actually have any specific powers with which to concern ourselves with minority rights in the Member States but we can combat discrimination against people who belong to a minority. Personal discrimination falls within the scope of our fight against discrimination.
On the Roma community - I believe that the Presidency has responded on this - I should like to point out in fact that we organised the Roma Summit on 16 September. I myself had the opportunity to conclude this summit, and I must also tell you that, together with my colleague, Commissioner Špidla, we are making discrimination against Romani children one of our priorities.
Such discrimination is completely unacceptable, but it has taken Europe a long time to deal with these problems. The Member States have major responsibilities in this area, and it has taken them a long time to deal with them. It is true that, today, we are going to try to use all the means at our disposal to really spur on the integration of the Roma community.
That being said, we are also very anxious not to base our strategy on an exclusively ethnic approach to the Roma. Such an approach might well be counterproductive and would cancel out the benefits of dealing with the Roma problem across the board in all the European Union's policies.
I also come to sexual differentiation. I honestly believe that the Presidency's answer hit the nail on the head. It really is a duty of tolerance to respect and ensure respect for such sexual differentiation. It is quite clear that, on this point, there is this text on discrimination, but we must ensure that it is applied.
Furthermore, I wish to say that the Commission does not in fact intend to go and take a stand on behalf of the Member States concerning the organisation of family law. As you know, we have already had difficulty in establishing rules in relation to divorce. In particular, we cannot embark on an area that is left to unanimity.
Nevertheless, I would add that the law on the free movement of persons does, of course, oblige the Member States to recognise certain links that are contracted in another Member State and, in this respect, I can only repeat European law.
To conclude, I should like to say that what I feel is most important - what Mr Deprez was saying is right - is that we must not be guided by fears. We must recognise that, since the 11 September attacks, there has been this fear of terrorism that has meant that, at times, the protection of rights, individual freedoms and privacy has been lost sight of and that we must, I believe, keep a close eye on this balance. It is not by scorning fundamental rights, human rights and privacy that terrorism will be combated effectively. I believe that combating terrorism effectively really should be the aim.
And then, I would say, by way of conclusion, that, in the field of fundamental rights, our task is not just to establish texts but to ensure that they are applied. There must be a duty of care. Rest assured that, as far as the Commission and your Commissioner responsible for freedom, security and justice are concerned, I shall personally see to it that, at each and every level, we are truly vigilant in ensuring that European law is applied.
rapporteur. - (IT) Mr President, ladies and gentlemen, I would like to thank Commissioner Barrot and Mrs Yade for their words in support of my report. I would also like to thank the shadow rapporteurs, Mrs Gál, Mrs Roure, Mr Guardans and Mrs Ždanoka, for the active contributions they have made to the report and its composition.
I believe that the questions that have been raised are very interesting, and I would particularly like to spend some time on a point raised by Commissioner Barrot. At a time when the economic crisis is intensifying, we must avoid having an outright war within the European Union between poor people, citizens discriminated against because of their social conditions and citizens discriminated against because of their living conditions, or their expectations, or even because of their arrival in the European Union and the fact that they have been welcomed in the best possible way.
It is true that the crisis is liable to intensify racism and xenophobia, and I would like to tell Mr Brejc that we have very carefully analysed the report by the European Fundamental Rights Agency and, previously, the report by the European Monitoring Centre on Racism and Xenophobia, and have found that in recent years, there has been an exponential increase in racist and xenophobic acts in the European Union. That is why we are very concerned about what is happening and we think that we need to encourage processes that will actively produce a role where the promotion and protection of fundamental rights becomes the most effective focus for creating a Europe of peace, one that is committed to promoting intercultural dialogue and is free from barbaric practices.
I believe that in this way, through this report, we can help to improve the role played by the EU on the international stage. I will not spend time on other questions that emerged from the debate, some of which do not merit a response from me, but I very much welcomed the exchange that took place and the proposals that were put forward by many fellow Members who took an active part in the debate.
The joint debate is closed.
The vote will take place shortly.
Written statements (Rule 142)
According to the Charter of Fundamental Rights, every EU citizen has the freedom to seek employment, work and settle in any other Member State.
Unfortunately, so far, not all of Europe's citizens can enjoy this freedom. The two-year restriction period on the labour market imposed on the new Member States expires at the end of this year. However, eight Member States have already announced their intention to extend this period by a further three years in view of the current financial crisis.
According to the Commission's report of 11 November 2008, there is no conclusive proof to show that a significant number of local workers would have lost their jobs or have had their salary reduced due to workers coming from the new Member States.
Keeping the labour markets closed is prolonging the differentiation of treatment among Europe's citizens. Abolishing these restrictions would help to avoid the problems arising from undeclared work or bogus self-employment.
This is why I consider that the Member States which continue to impose restrictions on the labour market should bear in mind, first and foremost, the real positive impact which the free movement of workers has on sustainable economic growth.
Free movement has proven to be not only a positive factor, but even a necessity.
Without commenting in detail on the content of this report, against which much criticism can be levelled, against, I would like to draw attention to one article which I will vote against, even though I have had rejected in the Commission an amendment intended to remove it. I am referring to point 46, which recommends a definition to be laid down for national minorities at a European level, on the basis of Council of Europe Recommendation 1201 (1993). This Recommendation should not be invoked without an extremely meticulous clarification of the interpretation which is given to it, as it contains ambiguous wording which could be interpreted as granting collective rights to minorities or territorial autonomy on ethnic criteria. I believe that the European Parliament should not accept without any criticism a reference to this Recommendation. Even the Venice Commission (the European Commission for Democracy through Law) stressed that particular caution must be taken with any interpretation of Recommendation 1201.